Citation Nr: 0111137	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-08 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable disability rating for status 
post right ganglion cyst removal from wrist, on appeal from 
the initial grant of service connection.




INTRODUCTION

The veteran reportedly served on active duty from September 
1979 to April 1985 and from January 1991 to March 1991; 
although these dates have not been verified. 

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), that granted service connection for 
status post right ganglion cyst removal from wrist and 
assigned a noncompensable disability rating, from August 20, 
1998.  

In an April 2000 rating decision, the RO also denied 
entitlement to service connection for carpal tunnel syndrome 
on the basis that the claim was not well grounded.  Since 
that decision, however, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  In part, the new law provided that a claim denied 
as not well grounded between July 14, 1999, and November 9, 
2000, such as the carpal tunnel syndrome claim decided in the 
April 2000 RO decision, could be readjudicated under the 
provisions of the new law.  VCAA, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000).  Therefore, the 
Board refers this claim for readjudication to the RO.  See 
VAOPGCPREC 3-2001.


REMAND

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

The veteran's service-connected status post right ganglion 
cyst removal from wrist is rated under the criteria for new 
growths, benign, of the skin.  38 C.F.R. § 4.118, Diagnostic 
Code 7819 (2000).   This case is complicated by the fact that 
the evidence shows several other disorders involving the 
right wrist, aside from the right ganglion cyst residuals.  
The medical evidence of record shows that the veteran also 
suffers from nonservice-connected carpal tunnel syndrome and 
minimal degenerative changes of the distal end of the radius 
on both sides.

The January 1999 VA joints examination report is inadequate 
with regard to distinguishing, to the extent, if any, that it 
is possible to distinguish, between the symptomatology 
resulting from the veteran's service-connected right wrist 
ganglion cyst residuals and the other disorders effecting the 
right wrist.  Therefore, the examination report does not 
provide the medical information necessary for the Board to 
render findings of medical fact regarding the degree of 
disability resulting from the veteran's service-connected 
disability.  Accordingly, the claim is remanded for a new 
examination.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).

Furthermore, the veteran should be asked to provide the names 
and addresses, approximate dates of treatment or 
consultation, and appropriate releases for any private care 
providers who have examined or treated him for right wrist 
ganglion cyst residuals since 1998, including, but not 
limited to, at Orthopaedic Surgery and Sports Medicine in 
Union, New Jersey.  If any such treatment is adequately 
identified and appropriate releases provided, the RO should 
attempt to obtain those records.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)).

If any development efforts are unsuccessful, the RO should 
notify the veteran of the records that have not been 
obtained, of the efforts undertaken to develop those records, 
and of further action to be taken in connection with the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Notify the veteran of the information 
and evidence needed to substantiate his 
claim and of what part of such evidence 
the Secretary will attempt to obtain on 
his behalf.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to 
be codified as amended at 38 U.S.C. 
§ 5103(a)).  The notice should include 
informing him of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for right wrist ganglion 
cyst residuals since 1998, 
including, but not limited to, at 
Orthopaedic Surgery and Sports 
Medicine in Union, New Jersey; and

b.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
right wrist ganglion cyst residuals 
since 1998, and the approximate 
dates of such treatment.

2.  Request all private treatment records 
for which the veteran provides releases, 
and associate with the claims file all VA 
treatment records of which he provides 
adequate identifying information.  

3.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)(2)). 

4.  Once the foregoing development has been 
accomplished to the extent possible, and 
the medical records have been associated 
with the claims file, schedule the veteran 
for an appropriate VA examination.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner must render diagnoses of all 
current right wrist pathology found to be 
present and identify all residuals 
attributable to the veteran's service-
connected right wrist ganglion cyst 
residuals.  

The examiner should describe in detail 
the veteran's right wrist ganglion cyst, 
including size and location.  The 
examiner should note whether there is any 
tenderness or pain on objective 
demonstration and any ulceration and 
whether or not the cyst imposes any 
limitation on function.  The examiner 
should further note whether there is any 
exfoliation, exudation or itching, and if 
so, to what extent.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805, 7819 
(2000). 

The examiner should also distinguish to 
the extent possible between 
symptomatology resulting from the 
veteran's service-connected right wrist 
ganglion cyst residuals, and the other 
disorders of the right wrist shown by the 
medical evidence, including carpal tunnel 
syndrome and minimal degenerative changes 
of the distal end of the radius on both 
sides.  If it is medically impossible to 
distinguish among symptomatology 
resulting from the several disorders, the 
examiner should state this in the 
examination report.  

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition at issue, 
such testing or examination is to be 
accomplished.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the report does not include adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim.

7.  Then, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  Review the evidence of record at 
the time of the 1999 rating decision that 
was considered in assigning the original 
disability rating for the veteran's 
disability, then consider all the 
evidence of record to determine whether 
the facts show that he was entitled to a 
higher disability rating at any period of 
time since his original claim.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).

8.  If the benefit sought on appeal remain 
denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




